Citation Nr: 0329940	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date prior to January 25, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1968 to November 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO that 
granted service connection and assigned a 100 percent rating 
for PTSD, effective on January 25, 2000.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2003.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
PTSD was received at the RO on April 11, 1990.  

2.  The original claim of service connection was denied by 
the RO in an August 1990 rating decision on the basis that a 
diagnosis of PTSD was not demonstrated, and the veteran did 
not timely appeal from this decision.  

2.  In August 1996, the veteran applied to reopen his claim 
of service connection.  

3.  In April 1997, the RO found that new and material 
evidence had been presented to reopen the claim, but denied 
the claim on the basis that an inservice stressor had not 
been demonstrated; the veteran did not timely appeal from 
this decision.  

4.  The veteran again applied to reopen the claim of service 
connection for PTSD; this was received at the RO on January 
25, 2000.  

5.  The service personnel records that serve to show that the 
veteran was eligible to wear the Combat Action Ribbon were 
received at the RO in February 2001.  

6.  In a July 2001 rating decision, the RO determined that 
the veteran's claim had been reopened and granted service 
connection for PTSD with a 100 percent rating assigned, 
effective on January 25, 2000.  



CONCLUSION OF LAW

An earlier effective date for the grant of service connection 
for PTSD on April 11, 1990, the date of receipt of the 
veteran's original claim of service connection, is for 
application.  38 U.S.C.A. §§ 1110, 5107,5110, 7104 (West 
2002); 38 C.F.R. § § 3.156(c); 3.400(q)(2) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends that he is entitled to an effective date 
prior to January 25, 2000 for the grant of service connection 
for PTSD.  

The veteran had active service from May 1968 to November 
1969.  A careful review of the service medical records shows 
that they are negative for any complaints, findings or 
diagnosis of PTSD.  

The veteran's original claim of service connection for PTSD 
was received at the RO on April 11, 1990.  

In an August 1990 rating decision, the RO denied his claim on 
the basis that PTSD was not shown by the evidence of record.  
The submitted medical records included a provision diagnosis 
of PTSD and a diagnosis of possible PTSD.  The veteran did 
not timely appeal from the RO's determination.  

In August 1996, the veteran applied to reopen the claim of 
service connection for PTSD.  The veteran was afforded a VA 
examination in December 1996, and the diagnosis was that of 
chronic, severe PTSD.  

Nonetheless, the veteran's claim was denied by rating 
decision dated in April 1997 on the basis that the evidence 
of record did not establish that a stressful experience had 
occurred in service.  Once again, the veteran did not timely 
appeal that determination.  

The veteran applied to reopen the claim of service connection 
for PTSD on January 25, 2000.  

Additional records were subsequently received at the RO 
including a December 2000 report of the veteran reporting his 
stressful experiences during service in the Republic of 
Vietnam; and additional service personnel records showing 
that he had participated in several combat operations in the 
Republic of Vietnam was eligible to wear the Combat Action 
Ribbon in February 1969.  The Board notes in this regard that 
evidence reflecting receipt of the Combat Action Ribbon is 
not shown on the veteran's DD Form 214.  

The RO thereafter issued a July 2001 rating decision granting 
service connection for PTSD with a 100 percent rating 
assigned, effective on January 25, 2000, the date of the 
receipt of the reopened claim of service connection for PTSD.  

The veteran timely appealed the decision, seeking an earlier 
effective date for the grant of service connection.  The 
veteran asserts that an earlier effective date is warranted 
because his psychiatric disability began shortly after his 
return from service in the Republic of Vietnam.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2003.  At that 
time, the veteran reiterated that his psychiatric symptoms 
dated back to the 1980's and had received psychiatric 
treatment for the PTSD since the 1980's.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).  

Under 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2002), the effective date of an award of 
direct service connection shall be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  

The veteran's claim for service connection for PTSD was 
previously and finally disallowed in August 1990 and again in 
April 1997, when the RO denied service connection, and the 
veteran did not appeal those decisions.  Therefore, the claim 
had been finally disallowed, and was subject to reopening 
only upon the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

In this case, the RO determined in July 2001 that service 
personnel records, which had not been considered at the time 
of the 1990 and 1997 decisions, were new and material 
evidence establishing that the existence of an inservice 
stressor.  

The RO consequently reopened the veteran's claim of service 
connection for PTSD based upon the receipt of that evidence, 
and granted that claim, effective on January 25, 2000, the 
date of receipt of the reopened claim.  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii) (2002).  

However, in this regard, the Board notes that other VA 
regulations discuss the retroactivity of benefits where 
misplaced or lost service department records are located and 
become the basis for an award of benefits, as is the case 
here.  

Under 38 C.F.R. § 3.156(c), where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (emphasis 
added).  This includes official service department records 
which presumably have been misplaced and have now been 
located and forwarded to VA.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  

Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim. Id. Thus, this regulation contemplates 
the retroactive award of benefits for a period relating back 
to the filing date of the original claim.  

Moreover, under 38 C.F.R. § 3.400(q)(2) (2002), the effective 
date of an award based upon service department records is 
"[t]o agree with evaluation (since it is considered these 
records were lost or mislaid) or date of receipt of claim on 
which prior evaluation was made, whichever is later, subject 
to rules on original claims filed within 1 year after 
separation from service."  

In this regard, the Board finds that grant of service 
connection for PTSD in this case was in fact based on the 
service department records presumptively establishing that 
the veteran engaged in combat with the enemy while serving in 
the Republic of Vietnam.  

As these records are now considered to constructively have 
been of record at the time of the initial filing of the 
veteran's claim of service connection for PTSD, an effective 
date based on the receipt of the original claim of service 
connection on April 11, 1990 is for application in this case.  
The Board notes in this regard that the medical evidence at 
that time suggested that the veteran was suffering from a 
diagnosis of PTSD that was subsequently confirmed by the VA 
examination in December 1996.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary here.  



ORDER

An earlier effective date of April 11, 1990 for the grant of 
service connection for PTSD is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

